DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voisin (FR 2052886)
Voisin discloses an emulator assembly comprising: a housing (58) having a cavity (unnumbered cavity in 58, see Fig 4); a pedal arm (20) at least partially received in the cavity (see Fig 4), the pedal arm (20) having a pedal pad (24) on one end (see Fig 2a); an elongated member (26) extending and coupled to the pedal arm (20) on one end and coupled to a carrier (36) on an opposite other end (see Fig 2a); an end plate (32) spaced apart from the carrier (36); and a compressible member (30) positioned in the space between the carrier (36) and the end plate (32), wherein when the pedal pad (24) is depressed, the elongated member (26) moves the carrier (36) in a direction towards the end plate (32) which drives the carrier (36) into the compressible member (30) such that the compressible material (30) compresses into a compressed state to generate a force feedback onto a foot positioned on the pedal pad (24).
Re claim 2, the housing is mounted to a floor (see Fig 1).
Re claim 3, the compressible member (30) is tubular shaped (see Fig 2a).
Re claim 4, the compressible member (30) has a bore extending from a first surface that receives a rod (unnumbered rod in bore of 30, see Fig 2a) extending form the carrier (26) and an opposite second surface that is in contact with the end plate (32) in the compressed state.
Claim(s) 1-3, 5, 8-14, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constantakis et al (US 2005/082909)
Constantakis et al disclose an emulator assembly comprising: a housing (40) having a cavity (unnumbered cavity in 40, see Fig 1); a pedal arm (16) at least partially received in the cavity (see Fig 1), the pedal arm (16) having a pedal pad (unnumbered pedal pad on 16, see Fig 1) on one end (see Fig 1); an elongated member (14) extending and coupled to the pedal arm (16) on one end and coupled to a carrier (24) on an opposite other end (see Fig 1A-1); an end plate (22 left, see Fig 1A-1) spaced apart from the carrier (24); and a compressible member (20) positioned in the space between the carrier (24) and the end plate (22 left, see Fig 1A-1), wherein when the pedal pad (unnumbered pedal pad on 16, see Fig 1) is depressed, the elongated member (14) moves the carrier (24) in a direction towards the end plate (22 left, see Fig 1A-1) which drives the carrier (24) into the compressible member (20) such that the compressible material (20) compresses into a compressed state to generate a force feedback onto a foot positioned on the pedal pad (unnumbered pedal pad on 16, see Fig 1).
Re claim 2, the housing is mounted to a floor (see Fig 1).
Re claim 3, the compressible member (20) is tubular shaped (Fig 1A-1).
Re claim 5, the compressible member (20) is formed from a microcellular foam (see ¶40).
Re claim 8, a second end plate (unnumbered end plate at the end of 36, Fig 1A-1) spaced apart from the end plate (22 left, see Fig 1A-1), wherein the second end plate (unnumbered end plate at the end of 36, Fig 1A-1) having a second compressible member (30) extending from the second end plate (unnumbered end plate at the end of 36, Fig 1A-1) into the space between the second end plate (unnumbered end plate at the end of 36, Fig 1A-1) and the end plate (22 left, see Fig 1A-1) such that the second compressible member (30) is positioned between the second end plate (unnumbered end plate at the end of 36, Fig 1A-1) and the end plate (22 left, see Fig 1A-1).
Re claim 9, the second compressible member (30) has a stiffness characteristic greater than the compressible member (20).
Re claim 10, the second compressible member is formed from a silicone rubber (see ¶47-48).
Re claim 11, wherein when the compressible member (20) is fully compressed, the carrier (24), the compressible member (20), and the first end plate (22 left, see Fig 1A-1) compress against the second compressible member (30) to generate a second force feedback onto the foot on the pedal pad (unnumbered pedal pad on 16, see Fig 1), the second force feedback provides a greater hepatic force than the force feedback (see ¶42).
Re claim 12, Constantakis et al disclose a pedal assembly comprising: a housing (40) having a cavity (see Fig 1); a pedal arm (16) at least partially received in the cavity (see Fig 1), the pedal arm (16) having a pedal pad (unnumbered pedal pad on 16, see Fig 1) on one end (see Fig 1); an elongated member (14) extending and coupled to the pedal arm (16) and to an emulator assembly (12) positioned within the cavity (see Fig 1), the emulator assembly (12) having: a carrier (24) coupled to the elongated member (14); a first end plate (22 left, see Fig 1A-1) spaced apart from the carrier (24); a first compressible member (20) positioned in the space between the carrier (24) and the first end plate (22 left, see Fig 1A-1); and a second end plate (unnumbered end plate at the end of 36, Fig 1A-1) spaced apart from the first end plate (22 left, see Fig 1A-1), the second end plate (unnumbered end plate at the end of 36, Fig 1A-1) having a second compressible member (30) extending from the second end plate (unnumbered end plate at the end of 36, Fig 1A-1) into the space between the second end plate (unnumbered end plate at the end of 36, Fig 1A-1) and the first end plate (22 left, see Fig 1A-1) to be positioned between the second end plate (unnumbered end plate at the end of 36, Fig 1A-1) and the first end plate (22 left, see Fig 1A-1), wherein when the pedal pad (unnumbered pedal pad on 16, see Fig 1) is depressed, the elongated member (14) moves the carrier (24) in a direction towards the first end plate (22 left, see Fig 1A-1) which drives the carrier (24) into the first compressible member (20) such that the first compressible member (20) compresses into a compressed state to generate a force feedback to a foot on the pedal pad (unnumbered pedal pad on 16, see Fig 1) and when the first compressible member (20) is fully compressed, the carrier (24), the first compressible member (20), and the first end plate (22 left, see Fig 1A-1) compress against the second compressible member (30) to generate a second force feedback onto the foot on the pedal pad (unnumbered pedal pad on 16, see Fig 1), the second force feedback providing a greater hepatic force than the force feedback (see ¶42).
Re claim 13, the housing (40) is mounted to a floor.
Re claim 14, the first compressible member (20) is tubular shaped (see Fig 1A-1).
Re claim 16, the first compressible member (20) is formed from a microcellular foam (see ¶40).
Re claim 19, the second compressible member (30) is formed from a silicone rubber (see ¶47-48).
Re claim 20, Constantakis et al disclose an emulator assembly comprising: a housing (40) having a cavity (see Fig 1A-1); an elongated member (14) extending and coupled to a moveable member (16) at on one end and coupled to a carrier (24) on an opposite other end (see Fig 1A-1), the carrier (24) is positioned to be movable within the cavity (see Fig 1); an end plate (22 left, see Fig 1A-1) positioned within the cavity (see Fig 1A-1); a first compressible member (20) positioned within the cavity (see Fig 1A-1), the first compressible member (20) having a density range from 200 kilogram per cubic meter (kg/m) to 500 kg/m; and a second compressible member (30) positioned within the cavity and having a stiffness characteristic of at least 150 newton-millimeters (see Fig 1A-1).
Allowable Subject Matter
Claims 6, 7, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2020/254368			State of the art

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656